Title: Robley Dunglison to James Madison, 29 September 1826
From: Dunglison, Robley
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                Sepr 29.
                            
                        
                        The Committee to whom the Revision of the Laws was entrusted, with the Approbation of the Faculty, offer the
                            following Suggestions to the Visitors.
                        _____
                        Rule 29. For "if there be only one" substitute "should he choose to be the only one".
                        33–Is again respectfully submitted to the Consideration of the visitors and their attention to it particularly
                            requested at this time in order that the proper period may not pass over for making known any alteration (which they may
                            please to adopt) prior to the next sessions.
                        38 Is recommended to be expunged as impracticable.
                        40 Add to this rule "and that any student who shall, within the precincts introduce, keep or use any
                            spirituous or vinous liquors shall be subjected to the same punishment.
                        41 Let this be substituted "No student shall make or contribute to any festive entertainment within the
                            precincts of the University or elsewhere but with the consent &c.
                        42 Dele–"minor"
                        45 Dele–"minor"
                        47 Dele–keep or use any spirituous or vinous liquors.
                        49 Dele "on pain of a minor punishment, and add to the Rule "and farther the student so refusing shall be
                            deemed guilty of Contumacy."
                        51. Connected with this rule the Faculty remind the Board of Visitors of the subject of a special Court for
                            the University.
                        57–Line 11--dele "minor"–Qu. Why is the school of modern languages to be protermitted as the hour appointed
                            for the Military school interferes only with that of the Law Professor?
                        62 Dele the whole rule.
                        63. Let this rule stand thus "No student shall be permitted to have more than three " &c.
                        64 Dele "the day limited on his permit" and substitute "the end of a fortnight" Qu. Ought not the order of
                            fines to be the same for books of all sizes–say 20 cents.
                        65 line 3d. Dele "or" and add "or other reason–which they may deem sufficient."
                        68 Instead of this enactment the following are suggested.
                        a. "The Librarian may employ three assistants to be nominated by him and approved by the Faculty–such
                            assistants being liable to be displaced, at any time, by the Librarian or by the Faculty.
                        b. The Library shall be open to Students every day except Sunday, during such hours as shall be fixed on by
                            the Faculty, for the receiving of Books returned and the distributing of such others as may be applied for, but the
                            Professors may at all times have Access.
                        c. Students who may wish to enter the Library during the hours it may be open are required to send on the
                            previous day a written note to the Librarian to that effect whose duty it shall be to give to each of them a printed,
                            transferable ticket of admission--limiting the daily issue of such tickets to 20–Whilst the library is open the Students
                            who may be the holders of those tickets shall be allowed any books for reference only on delivering a written paper to
                            that effect to the Librarian with the Students name attached, it being understod that no privilege permitted to the
                            Students by this or any other enactment in regard to the library shall be abused by any Student for the purpose of
                            indulging idle curiosity or imposing unnecessary trouble on the Librarian or his assistants.
                        c. The Librarian and his assistants are especially enjoined to preserve the strictest order and silence in
                            the library–to see that no damage is done to the books or room, and that the above regulations are enforced–and any
                            student who may be reported to the Faculty by the librarian, as offending in these particulars will be liable to
                            interdiction from the use of the Library or to such other punishment as the Faculty may think proper.
                        76. In this rule the following is recommended--"If any student be irregular or not making due proficiency in
                            all his classes for a month or more after his parent or guardian shall have received information of the circumstance, or,
                            if the Faculty feel satisfied he is not fulfilling the purposes for which he was sent to the Institution and is not likely
                            to fulfil them, they shall have the discretionary power to dismiss him–but the Faculty may, whenever they think proper,
                            acquaint the parent or guardian of such student of his character & Conduct and leave it to such parent or guardian
                            to remove him by his own act"
                        80. Qu. This Enactment having been made for a temporary purpose is it now necessary to retain it?
                        84 line 5. after "own family" add "without the Consent of the Faculty" and after "boarding-house" add "and
                            farther that it be a condition expressed in the same lease that no Hotelkeeper shall entertain in his hotel or within the
                            precincts any expelled student for the term of five years after such expulsion–nor any dismissed or suspended student
                            during the continuance of such dismission or suspension and it shall be farther required of each Hotelkeeper that he shall
                            give any information he may possess regarding infractions of the rules in his own tenement by any student, if called upon
                            by the Faculty to do so.
                        85. line 11 &c. Dele the words from "and especially" to the end of the rule inclusive.
                        87 Dele the whole rule.
                        90 Add to this rule "And it is farther enacted that no student shall, for the time above specified, admit any
                            student into his Dormitory who has been or shall be expelled from the Institution, nor shall he admit any student who has
                            been or shall be dismissed or suspended from it during the Continuance of such dismission or suspension, under pain of
                            such punishment as the Faculty may choose to direct.
                        92. Dele the whole rule.
                        Supplementary.
                        a. No Hotelkeeper shall receive any student into his Hotel unless such student shall have previously paid his board for
                            half the session, and it shall be required of each student to present the Hotelkeeper’s receipt to the Proctor before such
                            student shall be permitted to matriculate.
                        Agd b. Every student shall be required to have his name painted on the Door of his Dormitory and
                            no student shall be allowed to change his Dormitory without permission from the Faculty.
                         Agd c. Each student who may reside without the precincts shall be required to register his place of
                            residence with the Proctor.
                        d. Each student shall, at the Commencement of the session make a deposit of 5 dollars–for the payment of
                            library fines, * but if such student shall not incur penalties to that amount–the sum not so incurred shall be returned
                            to him at the end of the session.
                        *or towards indemnification for damages done according to the 48th. Enactment
                        e. Each student who may be desirous of leaving the University shall be required to present to the Chairman of
                            the Faculty, a written permission signed by each Professor he may attend, as well as a receipt from the Proctor of his
                            having left his Dormitory in good order & deposited the key in the hands of that officer, and a receipt from the
                            Librarian that there is no library accompt existing against him.
                        Agd f Each student shall be furnished gratutitously by the Proctor with a copy of the Enactments at the time
                            of his Matriculation.
                        Agd g. Any combination of students to do an unlawful act shall subject the offenders to any of the
                            punishments at the discretion of the faculty.
                        Agd h. No suspended student shall be permitted to reside within five miles of the University, during the
                            Continuance of such suspension, unless with the consent of the Faculty.
                        Rule 67 line 2. after "book" add "or set if it form part of a set" & after borrowing add "books".
                        All which is respectfully submitted.
                        
                            
                                Robley DunglisonChairman of Committee
                            
                        
                    Sepr. 29.
                        It was farther resolved that it be suggested to the Visitors to modify Rule 71 as follows–
                        Dele the words "with respect to his general good Conduct" and substitute "that he
                            has not been dismissed for any violation of the laws of the Institution to which he belonged".
                        Report approved.
                        
                            
                                Robley DunglisonChairman of the Faculty.
                            
                        
                     Sepr 30. 1826